DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 2, 4, 7, 14, and 15 have been cancelled. Claims 23-27 have been added. Claims 1, 3, 5, 6, 8-13, and 16-27 are currently pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020, 01/15/2021 were filed after the mailing date of the non-final rejection on 06/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 1 and 3 have been amended and claim 2 has been cancelled. Therefore, the objections to claim 1-3 have been withdrawn.
Claim 6 is objected to because of the following informalities:  Claim 6 refers to later claim 23. Examiner believes the claim is meant to refer to claim 2 or 3.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/16/2020 [see pages 16-17] have been fully considered but they are not persuasive. 
On pages 16-17 of the Applicant’s Remarks, the Applicant argues that, “As discussed below, Yoo, McMordie, and Reuter fail to teach or suggest every feature of independent claim a parking space immediately adjacent to the single local display." (Column 4, lines 64-67; emphasis added.) However, there is no disclosure in Yoo of "a multicolor designation indicator collocated with said digital camera sensor in the integrated camera unit and including at least two different illumination colors configured for indicating an occupied status or an unoccupied status of said respective multiple parking bays based on the occupancy image captured by said digital camera sensor," as recited in independent claim 10. That is, Yoo does not disclose status lights that reflect just the status of multiple parking spaces monitored by the integrated camera unit. The Office Action does not refer to Reuter or McMordie to address such feature of independent claim 10.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. The claim limitation states, “a plurality of parking bays arranged in a plurality of rows including at least a first row and a second row of parking bays, the first row in spaced relationship with the second row to define a driving lane therebetween; a ceiling extending above at least the driving lane; 
The claim limitation states, “a plurality of parking bays arranged in a plurality of rows including at least a first row and a second row of parking bays, the first row in spaced relationship with the second row to define a driving lane therebetween.” 
Yoo discloses that FIG. 1 is a plan view of a section of a multi-level or multi-sectional parking lot which has been designed to implement the present invention [See Yoo, Fig. 1 and Col. 2]. FIG. 1 is intended to be exemplary only in that it is one of many arrangements in which the essential elements of the invention described herein may be applicable [See Yoo, Fig. 1 and Col. 2]. As can be seen in FIG. 1 below, the section 10 includes a first aisle 11, a second aisle 12 and a third aisle 14 [See Yoo, Fig. 1 and Col. 2]. In each aisle, there are a number of parking spaces 15, each of which is monitored by at least one sensor [See Yoo, Fig. 1 and Col. 2]. 

    PNG
    media_image1.png
    496
    737
    media_image1.png
    Greyscale

The claim limitation states, “a ceiling extending above at least the driving lane.” Yoo discloses the ceiling above the entire parking level can be seen in at least Fig. 2 and 3 below [See Yoo, Fig. 2 and 3]. 

    PNG
    media_image2.png
    212
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    648
    media_image3.png
    Greyscale

The claim limitation states, “… and a plurality of integrated camera units mounted to the ceiling in spaced relation above the driving lane and between the first row and the second row of parking bays, each integrated camera unit configured to monitor respective multiple parking bays.” 
Yoo discloses that the local display 16 preferably hangs from the ceiling in the center of the aisle [See Yoo, Fig. 1-3, 12, and Col. 8]. In one embodiment, a single sensor in the form of a detect the presence of a vehicle in one or more spaces [See Yoo, Col. 2]. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces [See Yoo, Col. 2]. A single camera may be used to determine the status of a plurality of spaces [See Yoo, Abstract].
The claim limitation states, “… and comprising: a digital camera sensor ... of at least a portion of the respective multiple parking bays.”
Yoo discloses in the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23 [See Yoo, Fig. 3 and Col. 2-3]. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used [See Yoo, Fig. 3 and Col. 2-3]. A single camera may be used to determine the status of a plurality of spaces [See Yoo, Abstract]. 
Lastly, the claim limitation states, “… and a multicolor designation indicator collocated with said digital camera sensor in the integrated camera unit and including at least two different illumination colors configured for indicating an occupied status or an unoccupied status of said respective multiple parking bays based on the occupancy image captured by said digital camera sensor.”
Yoo discloses that FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle [See Yoo, Fig. 12 and an aisle has (green) or does not have (red) any available spaces [See Yoo, Fig. 12 and Col. 8].

    PNG
    media_image4.png
    250
    387
    media_image4.png
    Greyscale

The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty [See Yoo, Col. 3]. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces [See Yoo, Col. 3]. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system [See Yoo, Col. 3]. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located [See Yoo, Col. 3]. The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle [See Yoo, Col. 4]. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle [See Yoo, indicate the availability of a parking space immediately adjacent to the single local display [See Yoo, Col. 4]. In such alternative embodiment, the local displays may form a combination of red and green indications, depending upon the number of available spaces in a given aisle [See Yoo, Col. 4].
Yoo discloses that the local displays are associated with a pair of spaces on opposite sides of an aisle and a single camera can monitor a plurality of spaces. The local displays can indicate the availability of a parking space immediately adjacent to the single local display. Yoo discloses that the occupancy indication lights are located on the local display 16 and the video camera is located adjacent to the local display [See Yoo, Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the invention to understand that it would have been obvious for the collocated display and video camera to be integrated together. All of the claimed features are known and may be combined using known techniques to yield predictable results. Thus, one of ordinary skill in the art would understand that the availability of the pair of spaces associated with the local display can be indicated on the local display. Therefore, the claim limitations can be found obvious in view of at least Yoo.
Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 9, 16, and 23-27 are allowed.
Claim Rejections - 35 USC § 103
Claims 10-12, 17-19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. (Hereafter, “Yoo”) [US Patent Number: 6,107,942] in view of McMordie et al. (Hereafter, “McMordie”) [US 2011/0063446 A1] in further view of Reuter [US 2008/0158365 A1].
In regards to claim 10, Yoo discloses a system for managing a plurality of parking spaces in a parking structure ([Abstract] A parking guidance and management system. The system provides graphical information regarding the relative availability of parking spaces within a parking garage or other large facility.), comprising: a plurality of parking bays arranged in a plurality of rows including at least a first row and a second row of parking bays, the first row in spaced relationship with the second row to define a driving lane therebetween ([Fig. 1 and Col. 2] FIG. 1 is a plan view of a section of a multi-level or multi-sectional parking lot which has been designed to implement the present invention. FIG. 1 is intended to be exemplary only in that it is one of many arrangements in which the essential elements of the invention described herein may be applicable. In FIG. 1, the section 10 includes a first aisle 11, a second aisle 12 and a third aisle 14. In each aisle, there are a number of parking spaces 15, each of which is monitored by at least one sensor.); a ceiling extending above at least the driving lane ([Fig. 2 and 3] the ceiling above the entire parking level can be seen); and a plurality of integrated camera units mounted to the ceiling in spaced relation above the driving lane ([Fig. 12 and Col. 8] the local display 16 preferably hangs from the ceiling in the center of the aisle) and between the first row and the second row of parking bays ([Fig. 1-3, 12, and Col. 8] the local displays 16 are hung on the ceiling in the center of the aisle), each integrated camera unit configured to monitor respective multiple parking bays ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces.) and comprising: a digital camera sensor ([Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used.), and a multicolor designation indicator collocated with said digital camera sensor in the integrated camera unit ([Fig. 3] the occupancy indication lights 52 and 54 are located on the local display 16 and the video camera 23 is located adjacent to the local display 16) and including at least two different illumination colors configured for indicating an occupied status or an unoccupied status of said respective multiple parking bays ([Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.) based on the occupancy image captured by said digital camera sensor ([Col. 3] The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.), 
McMordie discloses a digital camera ([0035] Referring to FIG. 2, the principal optical, mechanical and electronic components for a saccadic dual-resolution camera include a wide-angle camera 200, a moving mirror assembly 205, a telephoto lens 235 and a telephoto camera 240.) between capturing an occupancy image ([0006] Using a wide-angle camera, objects of interest are detected using image processing algorithms operating on very low resolution images of target objects (for example, object diameters which may be as low as 4-10 pixels).) and capturing a high resolution identity image of at least a portion of the respective multiple parking bays ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.), and wherein in case of the occupied status, the digital camera sensor captures the high resolution identity image of at least the portion of the respective multiple parking bays ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.).
Reuter discloses a digital camera sensor capable of alternating between capturing an occupancy image and capturing a high resolution identity image ([0017] Referring still to FIG. 2, the imaging sensor 32 is preferably a single-chip CMOS or CCD imaging device including an array of imaging pixels, and which is capable of selectively acquiring both high and low resolution images either through the control of an on-board controller or through external control.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoo such that the camera assembly captures a wide angle image and a high resolution image of the vehicle in the parking space as disclosed by McMordie. The motivation behind this modification would have been to capture the second high resolution image for the purpose of identifying a license plate number, since the high resolution image is of better quality [See McMordie, 0004]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoo and McMordie with the use of a single-chip image sensor for the capturing of both high and low resolution images as taught by Reuter. The motivation behind this modification would have been to improve the reliability of image capture and decreased cost of the imaging system [See Reuter].

In regards to claim 11, the limitations of claim 10 have been addressed. Yoo discloses further comprising: a system controller and a graphical user interface ([Col. 3] In the second embodiment shown in FIG. 5, the sensors 22 and 24 associated with a parking space are connected to an aisle controller 19 located within the aisle display 18 for the aisle in which the space is located. The sensors 22 and 24 detect the presence or absence of a vehicle, and that status is noted by the aisle controller 19.), wherein the graphical user interface is configured to display a graphical representation of the plurality of parking bays, the graphical representation providing an indication of the occupancy the plurality of parking bays ([Col. 7-8 and Fig. 11] By providing information regarding space availability in graphical as opposed to digital form, the users need not perform any mental calculations. Rather, the chances of obtaining an available parking space in a particular section or aisle will be immediately known to the user simply by looking at the display. As can be seen in FIG. 11, the preferred form of aisle display will provide specific information regarding the exact location available spaces within an aisle. FIG. 11 shows a diagrammatic depiction of the aisle for which the aisle display is providing information. The aisle display will indicate by illuminating the appropriate indicator 50 (e.g., green or red) for each parking space within the aisle.  Again, the information on the aisle display is layout mapping in nature rather than digital, so that the information is more readily understood by a driver at the entrance to an aisle. As with the bar graph displays, the indicators 50 are preferably designed so that they will each be either green or red to indicate that a space diagrammatically corresponding to the indicator will be shown as vacant or occupied, respectively.).

In regards to claim 12, the limitations of claim 10 have been addressed. Yoo discloses further comprising: a system controller ([Col. 3] aisle controller 19), wherein said plurality of integrated camera units are in electronic communication with said system controller ([Col. 3] As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system.  By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located.).

In regards to claim 17, the limitations of claim 12 have been addressed. Yoo discloses wherein the system controller is configured to execute program code that implements vehicle detection configured to, for each integrated camera unit: periodically monitor images of the multiple parking bays ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces.), the images including occupancy images captured by the respective digital camera sensor ([Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used.); determine an occupancy status of each bay in the multiple parking bays ([Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used. [Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.), wherein the multiple parking bays span the first row and the second row ([Col. 2 and Fig. 1] In FIG. 1, the section 10 includes a first aisle 11, a second aisle 12 and a third aisle 14. In each aisle, there are a number of parking spaces 15, each of which is monitored by at least one sensor. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.); and illuminate the collocated multicolor designation indicator a first color if all of the multiple parking bays are occupied and another color different from the first color if any of the multiple parking bays is unoccupied ([Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.).

In regards to claim 18, the limitations of claim 10 have been addressed. Yoo discloses wherein each integrated camera unit further comprises a processor configured to execute program code that implements vehicle detection to identify occupancy status of the multiple parking bays ([Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used. The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located.) and to illuminate the collocated multicolor designation indicator different colors based on the occupancy status of the multiple parking bays ([Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.), wherein the processor, the digital camera sensor, and the multicolor designation indicator are electrically connected ([Fig. 6 and Col. 2-3] the video camera 23, image processing system, computer 25, and aisle controller 19 are all electrically connected).

In regards to claim 19, the limitations of claim 10 have been addressed. Yoo discloses wherein the plurality of integrated camera units are connected in series in a path above the driving lane ([Col. 2 and Fig. 1] In FIG. 1, the section 10 includes a first aisle 11, a second aisle 12 and a third aisle 14. In each aisle, there are a number of parking spaces 15, each of which is monitored by at least one sensor. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.).

In regards to claim 22, Yoo discloses a parking guidance system for a parking structure ([Abstract] A parking guidance and management system.  The system provides graphical information regarding the relative availability of parking spaces within a parking garage or other large facility.), comprising: a plurality of integrated camera units ([Fig. 12 and Col. 8] the local display 16 preferably hangs from the ceiling in the center of the aisle) adapted to be electrically connected in series ([Fig. 6 and Col. 2-3] the video camera 23, image processing system, computer 25, and aisle controller 19 are all electrically connected) and to be mounted to a ceiling of a parking structure ([Fig. 1-3, 12, and Col. 8] the local displays 16 are hung on the ceiling in the center of the aisle) in spaced relation in a path above a driving lane of the ([Col. 2 and Fig. 1] In FIG. 1, the section 10 includes a first aisle 11, a second aisle 12 and a third aisle 14. In each aisle, there are a number of parking spaces 15, each of which is monitored by at least one sensor. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.), each integrated camera unit configured to monitor multiple parking bays ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces. [Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used.) and comprising: a digital camera sensor oriented to monitor at least two parking bays of the respective multiple parking bays ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces. [Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used.) and ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces. [Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used.), a multicolor designation indicator collocated with the digital camera sensor in the integrated camera unit and providing at least two illumination colors ([Fig. 3 and Col. 2-3] In the first embodiment shown in FIGS. 3 and 4, parking spaces are monitored by a video camera 23. Each video camera 23 in the parking lot monitors an appropriate number of parking spaces, depending on the parking lot configuration and on the type of video camera used. The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located. [Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.), and a processor configured to determine an occupancy status of the respective multiple parking bays based on the occupancy image captured by the digital camera sensor and to illuminate the multicolor designation indicator different colors based on the occupancy status ([Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.), ([Fig. 6] As depicted in FIG. 6, a central computer 25 receives input from various aisle controllers 19, which, in turn, receive input from sensors 23 which are arranged so that there is one sensor per space.); and a display device having a graphical user interface in communication with the system controller and adapted to display information of the parking structure ([Col. 7-8 and Fig. 11] By providing information regarding space availability in graphical as opposed to digital form, the users need not perform any mental calculations. Rather, the chances of obtaining an available parking space in a particular section or aisle will be immediately known to the user simply by looking at the display. As can be seen in FIG. 11, the preferred form of aisle display will provide specific information regarding the exact location available spaces within an aisle. FIG. 11 shows a diagrammatic depiction of the aisle for which the aisle display is providing information. The aisle display will indicate by illuminating the appropriate indicator 50 (e.g., green or red) for each parking space within the aisle.  Again, the information on the aisle display is layout mapping in nature rather than digital, so that the information is more readily understood by a driver at the entrance to an aisle. As with the bar graph displays, the indicators 50 are preferably designed so that they will each be either green or red to indicate that a space diagrammatically corresponding to the indicator will be shown as vacant or occupied, respectively.).
McMordie discloses a digital camera ([0035] Referring to FIG. 2, the principal optical, mechanical and electronic components for a saccadic dual-resolution camera include a wide-angle camera 200, a moving mirror assembly 205, a telephoto lens 235 and a telephoto camera 240.) between capturing an occupancy image ([0006] Using a wide-angle camera, objects of interest are detected using image processing algorithms operating on very low resolution images of target objects (for example, object diameters which may be as low as 4-10 pixels).) and capturing a high resolution identity image of the at least two parking bays ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.), wherein in case of an occupied status, the digital camera sensor captures the high resolution identity image of the at least two parking bays ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.).
Reuter discloses a digital camera sensor capable of alternating between capturing an occupancy image and capturing a high resolution identity image ([0017] Referring still to FIG. 2, the imaging sensor 32 is preferably a single-chip CMOS or CCD imaging device including an array of imaging pixels, and which is capable of selectively acquiring both high and low resolution images either through the control of an on-board controller or through external control.).
Yoo discloses that the occupancy indication lights are located on the local display 16 and the video camera is located adjacent to the local display [See Yoo, Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the invention to understand that it would have been obvious for the collocated display and video camera to be integrated together. All of the claimed features are known and may be combined using known techniques to yield predictable results. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoo such that the camera assembly captures a wide angle image and a high resolution image of the vehicle in the parking space as disclosed by McMordie. The motivation behind this modification would have been to capture the second high resolution image for the purpose of identifying a license plate number, since the high resolution image is of better quality [See McMordie, 0004]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoo and McMordie with the use of a single-chip image sensor for the capturing of both high and low resolution images as taught by Reuter. The .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo in view of McMordie in further view of Reuter in even further view of Lee [US 2008/0258935 A1].
In regards to claim 13, the limitations of claim 12 have been addressed. Yoo discloses wherein the system controller is configured to execute program code that implements a topology mapping configured to map the plurality of integrated camera units onto a map of the plurality of parking bays in a parking structure ([Col. 7-8 and Fig. 11] By providing information regarding space availability in graphical as opposed to digital form, the users need not perform any mental calculations. Rather, the chances of obtaining an available parking space in a particular section or aisle will be immediately known to the user simply by looking at the display. As can be seen in FIG. 11, the preferred form of aisle display will provide specific information regarding the exact location available spaces within an aisle. FIG. 11 shows a diagrammatic depiction of the aisle for which the aisle display is providing information. The aisle display will indicate by illuminating the appropriate indicator 50 (e.g., green or red) for each parking space within the aisle.  Again, the information on the aisle display is layout mapping in nature rather than digital, so that the information is more readily understood by a driver at the entrance to an aisle. As with the bar graph displays, the indicators 50 are preferably designed so that they will each be either green or red to indicate that a space diagrammatically corresponding to the indicator will be shown as vacant or occupied, respectively.).
([0052 and Fig. 5A and 5B] The parking management program incorporated in the server unit 500 has a program code for multi-window function. Therefore, as depicted in FIGS. 5A and 5B, the management terminal 800 can be implemented in at least multi-display screens using GUI map. With respect to a plurality of parking zones, multi-display and/or multi-tasking can be performed. The administrator can do monitoring and management under the state of sending screens of diverse parking zones up via a monitor of the single management terminal 800.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yoo with the use of a GUI map for the display of the parking zones as taught by Lee in order to allow the user/administrator to monitor and manage the parking zones.

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo in view of McMordie in further view of Reuter in even further view of Chew [US 2009/0309760 A1].
In regards to claim 20, the limitations of claim 12 have been addressed. Yoo fails to explicitly disclose further comprising a gateway terminal in communication with the system controller and positioned at an entrance to the parking structure, wherein the gateway terminal includes an identification camera positioned to acquire an identification image of a vehicle entering the parking structure.
([0033] The car park central controller 301 regulates the entry and exit of vehicles 325, and the locator central controller 303 tracks and monitors the vehicles 325 while they are within the car park premises 306. Although the car park central controller 301 and the locator central controller 303 is shown to be standalone and independent systems, in case the car park central controller 301 is a microprocessor-based system, the two central controllers 301, 303 can share the same microprocessor-based system i.e. the controllers 301, 303 can be integral. [0035] Cameras 311,317 are respectively mounted on the inside and outside of a car park premises 306. [0043] A single or network of cameras 311, 317 to monitor a region of interest inside and/or outside of a car park 306 and to provide the features mentioned above.), wherein the gateway terminal includes an identification camera positioned to acquire an identification image of a vehicle entering the parking structure ([0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yoo with the monitoring of the entrance of the parking lot by a 

In regards to claim 21, the limitations of claim 20 have been addressed. Yoo fails to explicitly disclose wherein the system controller is configured to execute program code that implements license plate recognition configured to extract a license plate number of the vehicle at the entrance to the parking structure based on the identification image.
Chew discloses wherein the system controller is configured to execute program code that implements license plate recognition configured to extract a license plate number of the vehicle at the entrance to the parking structure based on the identification image ([0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Yoo with the monitoring of the entrance of the parking lot by a camera for identifying the vehicle as taught by Chew in order to track and monitor the vehicle while it is in the parking lot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482